Citation Nr: 1014024	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  02-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1968 to 
April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective October 25, 2000.  In August 
2003, the RO assigned a 50 percent disability rating, 
effective April 23, 2003.  

A June 2004 Board decision determined that an initial 
increased evaluation of 50 percent disabling was warranted 
for the Veteran's PTSD from October 25, 2000 to April 23, 
2003, and that an evaluation in excess of 50 percent 
disabling was not warranted.  In a July 2004 decision, the RO 
assigned a 50 percent disability rating, effective October 
25, 2000.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2005 Order, the Court vacated that part of the 
Board decision that denied an increased evaluation in excess 
of 50 percent for PTSD from October 25, 2000 to April 22, 
2003, and remanded the matter for readjudication consistent 
with the Joint Motion for Partial Remand.  

An April 2005 Board decision determined that an initial 
increased evaluation of 70 percent disabling was warranted 
for the Veteran's PTSD prior to April 23, 2003, and that an 
evaluation in excess of 70 percent disabling was not 
warranted.  In May 2005, the RO assigned a 70 percent rating, 
effective October 25, 2000.  By rating decision in December 
2005, the RO denied an increased rating.  The Veteran again 
appealed the Board's decision to the Court.  In a December 
2005 Order, the Court vacated the Board decision that denied 
an increased evaluation in excess of 70 percent for PTSD for 
the period prior to April 22, 2003, and remanded the matter 
for readjudication consistent with the Joint Motion for 
Partial Remand.  The Board remanded this matter in August 
2006 for further development.  

The RO readjudicated the claim as reflected in a January 2007 
supplemental statement of the case.  On July 2007, the Board 
remanded the claim for additional development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
    
The Board notes that the August 2006 and July 2007 Board 
remands included directions to consider the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
This direction was based on discussion of 38 C.F.R. § 4.16 in 
the Joint Motions.  In fact, the United States Court of 
Appeals for Veterans Claims has since held that a request for 
TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim, or, if the disability 
upon which entitlement to TDIU is based has already been 
found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  

Upon review of the claims file at this time, the Board notes 
that several RO documents have now been added to the file 
showing that the RO granted a total rating based on 
individual unemployability by rating decision in December 
2005.  The total rating was effective from October 25, 2000 
(the date of service connection for the Veteran's only 
service-connected disability, PTSD).  It appears that the RO 
may have been processing the TDIU issue at the RO while the 
increased rating for PTSD issue was on appeal to the Court.  
At any rate, to the extent the Joint Motions directed VA to 
consider TDIU from October 25, 2000, the RO has done so and 
has granted that benefit.  The following decision of the 
Board is limited to the issue of whether a schedular rating 
in excess of 70 percent is warranted for the service-
connected PTSD at any time from October 25, 2000.  




FINDING OF FACT

The Veteran's service-connected PTSD has not (at any time 
since October 25, 2000) been productive of a disability 
picture which more nearly approximates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relative, own occupation or 
own name.


CONCLUSION OF LAW

The criteria for entitlement to a schedular disability rating 
in excess of 70 percent for service-connected PTSD have not 
been met at any time since October 25, 2000.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2001.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  Since the issue in 
this case (entitlement to assignment of a higher initial 
rating) is a downstream issue from that of service 
connection, another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the Court has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the  claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).
                                                                           
At any rate, the RO provided the appellant with additional 
notice in December 2003, August 2006 and June 2008 subsequent 
to the November 2001 adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.
  
While the December 2003, August 2006 and June 2008 notices 
were not provided prior to the November 2001 adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in January 2007 and January 2010 supplemental 
statements of the case, following the provision of notice 
December 2003 and August 2006.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has not demonstrated any prejudice 
with regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained private treatment records; assisted the 
Veteran in obtaining evidence; and afforded the Veteran VA 
examinations in June 2001, April 2003, August 2005, and 
January 2007.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran and his 
representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
at this time.

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria for PTSD, a 70 percent rating is assigned 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.  Id.

The Board recognizes that the Court in Mauerhan v. Principi, 
16 Vet.App. 436 (2002), stated that the symptoms listed in 
VA's general rating formula for mental disorders is not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
However, the Court further appears to have acknowledged that 
without those examples, differentiating between evaluations 
would be extremely ambiguous.  Id at 442.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 31 and 40 is indicative of 
some impairment in reality testing or communication (e.g.; 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work); a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

Factual Background

The Veteran was seen in June 2000 by Ken Allen, LMSW-ACP, and 
LCSW, CTS, who described the Veteran as a man who dressed 
causally and cleanly.  It was noted that the Veteran's eye 
contact was good; and that he was alert, oriented, and 
cooperative.  His thoughts were described as logical and 
sequential.  It was also noted that there was no presence of 
hallucinations, delusions, psychosis or thought disorders.  
The examiner noted that the Veteran's judgment for normal 
events was good, but short-term memory was marked for 
forgetfulness with adequate long-term memory.  The Veteran's 
language was described as clear, well-modulated with good 
flow.  The Veteran described his depressed mood as 
characterized by feelings of helplessness and hopelessness; 
loss of interest, energy and motivation; sleep disruptions; 
nightmares; night sweats; and suicidal ideation without flow.  
His affect was noted as blunted.  

The Veteran had recurrent and intrusive memories of the dead, 
friendly fire, fire in the ammunition dump, and his friend's 
near-death experience that are triggered by sharp sounds, 
smells, and helicopters.  His avoidant behavior included: 
isolation; depression; numbing; emotional distancing from his 
wife and child; avoidance of people and places; 
forgetfulness; and emotional constriction.  The examiner 
noted that the Veteran displayed arousal symptoms that 
included: his recurrent and intrusive memories; sleep 
disruptions; nightmares; night sweats; sensitivity to 
injustice; problems with authority; fantasies of retaliation 
and revenge; concentration impairment; self-destructive 
behavior; anxiety; distrust; heightened startle; and anger 
eruptions of inconsequential matters.  He diagnosed the 
Veteran with chronic and severe PTSD.         
 
The Veteran was later seen by William E. Coopwood, M.D. in 
August 2000.  The Veteran intimated his combat-related 
stressors to Dr. Coopwood, who then noted the mental and 
emotional aftermath of the Veteran's combat-related 
experiences.  According to Dr. Coopwood, the Veteran 
exhibited hyperarousal symptoms consisting of nightmares.  He 
also reported avoidant behavior characterized by avoiding 
large crowds.  He also reported marital problems due to his 
aloofness and difficulty maintaining social intimacy.  He 
described becoming tense, anxious, and withdrawn when exposed 
to sights and smells or other triggering stimuli that remind 
him of Vietnam.  Dr. Coopwood diagnosed chronic and severe 
PTSD.  His GAF score was 35, which is indicative of some 
impairment in several areas.       

When the Veteran was afforded a VA examination in June 2001, 
he stated that he handled most things and had not seen a 
doctor about nerves or any problems.  He slept a couple of 
hours a night and woke up frequently with more dreams about 3 
to 4 weekly.  Occasionally, he experienced flashbacks.  He 
said that although he did not like being around others, he 
was able to do so.  The Veteran handled stress by hollering 
and yelling.  He would get depressed, but did not cry.  He 
had no thoughts of and had made no attempts of suicide.  He 
said he looked forward to very little and was more 
susceptible to be upset than others.  When asked to do so, he 
gave the dates correctly and named the presidents and the 
Governor of Texas.  He was able to recite his social security 
number forwards and backwards with only one error.  He 
correctly calculated his change when asked if he were 
hypothetically buying something with a $20 bill.  It was 
noted that the Veteran did similarities and differences well, 
and proverbs okay.  He was able to recall all three items for 
short-term memory.   

Upon mental status examination, it was noted that the Veteran 
was casual and neat in his dress.  He was described as being 
pleasant with a sense of humor.  The examiner observed that 
the Veteran was cooperative, goal-oriented, and oriented as 
to time, place, and person.  It was noted that the Veteran 
was able to organize his thoughts and to express himself.   
His affect was described as mild tension and anxiety.  His 
mood was mildly down with no psychosis, delusions or 
hallucinations.  The examiner described the Veteran's 
intellect as average with good memory and judgment.  Insight 
was noted as slight.  The Veteran was diagnosed with mild 
PTSD.  His GAF score was 76. 

Dr. Coopwood saw the Veteran again in April 2002.  Dr. 
Coopwood noted the same stressors reported by the Veteran 
during his last visit in August 2000 and added that the war 
efforts in Afghanistan reminded the Veteran of a conflict in 
Vietnam.  
Dr. Coopwood also reiterated the residual mental and 
emotional aftermath described by the Veteran.  The Veteran 
again was diagnosed with chronic and severe PTSD with a GAF 
score of 35, which, as noted above, is indicative of some 
impairment in several areas.       

In a statement received in September 2002, the Veteran 
reported avoidance of crowds, living in fear of constant 
threat, dreaming about war or bad events, having difficulty 
expressing his feelings to his love ones, experiencing 
outburst of anger, feeling nervous and anxious when going to 
work, and experiencing panic attacks, nervousness and 
anxiety.  

Another VA examination was done in April 2003.  At the time, 
the Veteran was still married.  The Veteran reported working 
out of his garage 4 to 5 hours daily.  He still went hunting 
and fishing.  He stated that he would isolate himself and 
would withdraw when handling stress.  He attended a small 
church and would sit in the back.  At family get togethers, 
he ate with family members, but then excused himself right 
away.  He reported taking 2 to 3 hours to fall asleep usually 
turning and tossing.  He reported recurring nightmares 2 to 3 
times weekly dreaming that he ran out of ammunition or that 
his rifle did not work.  The Veteran slept with a loaded gun.  
He reported short flashback that occurred once a week.  He 
also reported getting depressed and crying with some relief.  
The Veteran denied thoughts of suicide.  He stated that he 
was looking forward to seeing his grandson, who he enjoyed 
very much.  It was noted that the Veteran provided the 
correct date and the names of the past and present 
presidents.  He also provided the name of the Governor of 
Texas and recited his social security number forwards and 
backwards with 1 error.  He calculated change if he 
hypothetically purchased an item and paid with a $20 bill.  
It was noted that he did similarities and differences well, 
and proverbs well, also.  He recalled all 3 items that he had 
been asked to remember for short-term memory.

Upon mental status examination, the Veteran was described as 
casual and neat in his dress.  He was also described as 
pleasant, likable with some humor, cooperative, goal-
oriented, and oriented as to time, place and person.  The 
examiner observed that the Veteran was able to organize his 
thoughts and express himself.  His affect was noted as 
moderate tension and anxiety.  His mood was noted as moderate 
depression.  There were no psychosis, delusions, 
hallucination, or organicity observed.  His intellect was 
deemed average and his memory was good.  It was further noted 
that the Veteran had some insight.  The Veteran was diagnosed 
with chronic PTSD with a GAF score of 68, which is indicative 
of mild symptoms.                 

When the Veteran was afforded a VA examination in August 
2005, the Veteran stated that he was irritable, had trouble 
sleeping, and had violent dreams every other night.  He 
dreamt about Vietnam as well as other subjects, but stated 
that he dreamed of being in a gunfight and that his weapon 
did not work.  While he reported a history of marital 
problems, he had remained married for 35 years.  He typically 
stayed in the woods away from others.  He said he experienced 
flashback and had especially had intrusive thoughts when he 
saw tree lines and stated that he was unable to cross open 
places.  

Regarding activities of daily living, the VA examiner 
reported that the Veteran was able to engage in a normal 
range and variety of activities of daily living and that his 
typical routine was within normal limits.  The VA examiner 
observed that the Veteran presented in the interview as quite 
course and shallow.  He described the Veteran as fairly 
reserved and presented as sullen.  The VA examiner reported 
that the Veteran's overall attitude and behavior were quite 
odd.  The Veteran stated, "I'm nervous right now."  
However, the VA examiner noticed that the Veteran's thought 
processes were logical, coherent and relevant.  He stated 
that the Veteran presented as an articulate, verbal, well-
dressed and well-groomed individual who was overall mentally 
intact and cooperative.  He described the Veteran's social 
skills as "very poor" and noted that rapport was difficult 
to establish.  The VA examiner further noted that the Veteran 
seemed intelligent and that his speech was well-understood.      

The VA examiner additionally noted that the Veteran was well-
oriented to time, place, person and situation.  He described 
the Veteran's affect as flat and blunted.  He described the 
Veteran's reasoning, ability to solve simple arithmetic 
problems, verbal comprehension as "good."  He noticed that 
the Veteran exhibited psychomotor agitation and restlessness.  
The VA examiner commented that the Veteran's concentration 
and short-term memory were poor.  The VA examiner added that 
a review of psychological symptoms resulted in the 
endorsement of anxiety, panic attacks, depression, insomnia, 
appetite disturbance, crying spells, anhedonia, and 
nightmares.  The Veteran indicated obsessional ideation and 
temper tantrums.  It was noted that the Veteran had history 
of engaging in actually physical fights.  The Veteran denied 
auditory or visual hallucination, but admitted to paranoia.  
He reported having suicidal and homicidal ideations.
 
The VA examiner commented that the Veteran has a continuous 
pattern of depression and anxiety, and that the Veteran's 
PTSD symptoms have a dramatic effect on his personal, social 
and occupational functioning.  He noted that the Veteran did 
fit the criteria for severe and chronic PTSD, and that the 
Veteran persistently re-experenced thoughts, dreams and 
flashbacks, and had a great deal of guilt and remorse 
concerning the events of Vietnam.  

The VA examiner noted that when the Veteran was admitted 
selected scales of the Wechsler Adult Intelligence Scale III, 
the Veteran's concentration and immediate memory were 
comparable to the range of mental retardation, while the 
Veteran's overall verbal intelligence quotient (IQ) was 
estimated to fall within the average range according to a 
Vocabulary Scale Score of 11.  After administering the 
Minnesota Multiphasic Personally Inventory, the VA examiner 
noted that the Veteran's overall profile was indicative of 
severe depression, obsessive-compulsive tendency and a 
significant elevation on the schizophrenia scale.  The VA 
examiner diagnosed PTSD and assigned a GAF score of 45.  

The Veteran was afforded another VA examination in January 
2007.  He informed the examiner that he had one child and 
resided with his wife of 36 years.  The examiner noted that 
the Veteran was able to engage in a normal range and variety 
of activities of daily living without affecting his typical 
daily routine; and the Veteran stated that he enjoyed going 
to his deer camp in the forest and spending time by himself.  
The Veteran reported that he was still quite depressed; and 
the examiner noted that the Veteran was reserved and sullen 
with very poor social skills.  He observed that the Veteran 
was still well-oriented with good comprehension, but with 
poor concentration and poor short-term memory.  The Veteran 
stated that he had anxiety, panic attacks, depression, 
insomnia, appetite disturbance, crying spells, anhedonia, 
nightmares, obsessional ideation, temper tantrums, and 
history of fighting.  He further indicated he had a history 
of paranoia as well as suicidal and homicidal ideation.  

After interviewing and examining the Veteran, he opined that 
the Veteran had a continuous pattern of depression and 
anxiety.  The examiner also opined that the Veteran's PTSD 
symptoms had a dramatic negative effect on personal, social 
and occupational function that causes the Veteran difficulty 
in getting along with others and providing him with a desire 
to isolate himself.  The examiner further opined that the 
Veteran fit the criteria for a diagnosis of severe and 
chronic PTSD.  It was noted that the Veteran persistently re-
experienced his trauma through thoughts, dreams, flashbacks, 
and had a great amount of guilt and remorse.  The Veteran's 
GAF score was 45, which is indicative of serious symptoms.      

Analysis

Pursuant to various adjudications over the course of this 
appeal, the Veteran's PTSD disability has now been 
effectively rated as 70 percent disabling since October 25, 
2000, under the schedular criteria set forth in Diagnostic 
Code 9411.  As noted in the introduction, VA has now 
recognized that the PTSD has precluded gainful employment 
since October 25, 2000, by awarding a total rating based on 
individual unemployability since that date.  It therefore 
appears that the only remaining question is whether a 
schedular rating in excess of 70 percent under Code 9411 is 
warranted at any time since October 25, 2000.  The only 
higher rating under Code 9411 is a 100 percent rating.  For 
reasons discussed below, upon review of the totality of the 
evidence, the Board finds that the schedular criteria for a 
100 percent rating have not been met at any time since 
October 25, 2000. 

The Joint Remands have directed the Board to consider the 
significance of certain GAF scores.  In this regard, the 
Board acknowledges that the Veteran's GAF scores went as low 
as 35.  However, such a score alone does not mean that the 
criteria for a 100 percent rating are met.  A GAF score 
between 31 and 40 is indicative of some impairment in reality 
testing or communication (e.g.; speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  Reviewing the various medical 
reports, the Board believes it clear that the Veteran has not 
demonstrated the types of symptoms set forth as examples for 
a 100 percent rating.  The Board's reading of the 100 percent 
examples is that they attempt to portray a disability picture 
where an individual is to a large extent simply not in touch 
with reality.  The Veteran's PTSD symptoms, on the other 
hand, have been in keeping with the alternative basis for 
assigning a GAF score between 31 and 40; that is, major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
Such symptoms are more compatible with those set forth under 
Code 9411 for a 70 percent rating. 

The Board notes that the Veteran's GAF scores also went as 
high as 76.  Because of the discrepancy in GAF scores between 
provided in private treatment records and prior VA 
examinations, the case was remanded by the Board in August 
2006.  Pursuant to the August 2006 Board remand, the Veteran 
was afforded another VA examination in January 2007.  After 
interviewing and examining the Veteran, and after reviewing 
the Veteran's claims file, the VA examiner noted that given 
the Veteran's overall discussion of stressors and symptoms, 
he gave the Veteran a GAF score of 45, which is indicative of 
serious symptoms.  The Board notes that the GAF score of 45 
also is in line with a 70 percent rating.  Here, the Veteran 
expressed suicidal ideation, appeared to have no friends, and 
was unable to keep a job.          

The Board believes that GAF scores are not determinative by 
themselves.  The regulatory criteria must be considered.  The 
evidence simply does not show that the Veteran's PTSD 
disability picture more nearly approximates the criteria for 
a 100 percent rating.  There is no persuasive evidence of 
gross impairment of thought process or communication.  While 
the Veteran did have poor concentration and poor short-term 
memory, his thought process were deemed logical, coherent and 
relevant, and he was well-oriented to time, place, and 
person.  Additionally, private and VA examinations reveal 
that the Veteran was able to express himself.      

Also, there were also no persistent delusions.  The Board 
acknowledges a letter received on March 2005 from the 
Veteran's wife that the Veteran was delusional.  The 
Veteran's wife is competent to testify as to symptomatology.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  
However, diagnosing delusions are medical in nature.  See 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Even 
assuming for the sake of argument that the Veteran did have 
delusions, they were not persistent.  A June 2000 private 
treatment report, and June 2001 and April 2003 VA 
examinations showed no delusions.  Additionally, there were 
no hallucinations.   

Further, there was no evidence of grossly inappropriate 
behavior.  There is also no evidence of memory loss for names 
of close relatives, own occupation, or his own name.  He was 
able to relay to the examiner that he had a wife and child; 
and there was no indication that he did not recall his own 
name and their names.  Here, the Veteran was even capable of 
naming politicians.  Additionally, at all of his 
examinations, the Veteran was able to recall where he had 
worked and what he had done post-service.  Under the 
circumstances, the Board must conclude that the current 
degree of PTSD impairment is adequately contemplated by the 
existing 70 percent rating.  

Based on the overall evidentiary record, the Board must 
conclude that the preponderance of the evidence is against 
entitlement to a rating in excess of 70 percent at any time 
from the effective date of service connection.  Staged 
ratings are therefore not warranted.  Fenderson.  

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for PTSD.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability. For 
these reasons, referral for consideration under 38 C.F.R. 
§ 3.321 is not warranted.  The Board observes here that 
although a TDIU has been granted, the criteria for TDIU and 
for extraschedular consideration under 38 C.F.R. § 3.321 are 
not the same.

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a schedular rating for PTSD in excess of 70 
percent is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


